Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted 12/23/2019 have been accepted. 
Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 17 is directed to a method of making a refractory article, the method comprising: a) mixing a binder system, a refractory charge, and a second colloidal binder to form an aqueous slurry; b) casting the aqueous slurry into a mold, wherein the aqueous slurry is at a slurry casting temperature; c) subjecting the mold containing the aqueous slurry to a temperature that is less than the slurry casting temperature for a time sufficient to form a green strength article; and d) firing the green strength article at a temperature of at least 450° C for a time sufficient to achieve thermal homogeneity, thereby forming a refractory article, wherein the binder system comprises from 2 wt% to 10 wt% of the aqueous slurry, the refractory charge comprises from 40 wt% to 75 wt% of the aqueous slurry, and the second colloidal binder comprises from 20 wt% to 50 wt% of the aqueous slurry.
The closest prior art is considered to be Buckman et al. (WO2012126820 with reference to machine translation via EspaceNet, hereinafter referred to as Buckmann). 
Buckmann discloses a method of making a refractory article, the method comprising (see Buckmann at [0002] from machine translation via EspaceNet, disclosing a process for producing refractory ceramic moldings): a) mixing a binder system (see Buckman at [0095] from machine translation via EspaceNet, disclosing the mixture comprises organic or inorganic binders), a refractory charge (see Buckman at [0099] from machine translation via EspaceNet, disclosing the mixture comprises mullite particles), and a second colloidal binder (see Buckman at [0098] from machine translation via EspaceNet, disclosing the mixture comprises colloidally dispersed silicon dioxide) to form an aqueous slurry (see Buckman at [0103] from machine translation via EspaceNet, disclosing the mixture is a slurry); b) casting the aqueous slurry into a mold, wherein the aqueous slurry is at a slurry casting temperature (see Buckman at [0102] from machine translation via EspaceNet, disclosing the mixture poured into the casting mold and then the temperature is lowered to below the freezing temperature of the mixture); c) subjecting the mold containing the aqueous slurry to a temperature that is less than the slurry casting temperature for a time sufficient to form a green strength article (see Buckman at [0102] from machine translation via EspaceNet, disclosing the 
Buckman does not disclose the binder system comprises from 2 wt% to 10 wt% of the aqueous slurry, the refractory charge comprises from 40 wt% to 75 wt% of the aqueous slurry, and the second colloidal binder comprises from 20 wt% to 50 wt% of the aqueous slurry, therefore claim 17 avoids Buckman as prior art. 
All claims not specifically addressed are allowable due to their dependence upon allowed claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered and they are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



/CAMERON K MILLER/Examiner, Art Unit 1731